 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Organization of Masters,Mates and Pi-lots,AFL-CIOandSeatrain Lines,Inc.Case 2-CE-68September 8, 1975DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn April 30, 1975 Administrative Law Judge Mor-ton D. Friedman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and the Charging Party filed abrief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions I of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the NationalLabor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judgeand herebyorders that Respondent International OrganizationofMasters,Mates and Pilots,AFL-CIO, New York,New York,itsofficers,agents, and representatives,shall take the action set forth in the said recommend-ed Order.1 In his Decision, the Administrative Law Judge inadvertently referred toAnndep Shipping Corporation as "Anndepp."2 In its exceptions, Respondent contends, as it did before the Administra-tive Law Judge, that it in no way prevented Seatrain from doing businesswith any other person withinthe meaningof Sec. 8(e) of the Act by seekingto arbitrate Seatrain's failure to comply with the clause of its collective-bargaining agreement with Respondent which required, as a condition pre-cedent to the sale of vessels owned by Seatrain or its affiliates, the executionby the purchaser of a contract with Respondent. In this regard, Respondentargues that it has made no attempt to prevent the sale of the two vesselsinvolved herein and has not engaged in coercive action against Seatrain orthe purchasers of the vessels, but rather has merely sought, pursuant to itscontract with Seatrain, damages for the latter's breach of the aforemen-tioned clause. In concluding that Respondent's attempt to enforce that pro-vision of the contract through arbitration was unlawful, the AdministrativeLaw Judge rejected this contention by Respondent based on his finding,inter alia,that Respondent has not limited its demands to mere damages,but has sought to force Seatrain to secure the manning of the two vessels byitsmembers.We agree with the Administrative Law Judge's conclusion in this regard,but find additional support therefor. Thus, Respondent, in invoking arbitra-tion proceedings, has demanded from Seatrain damages for "lost wages .. .and contributions . . . for the period of time that the T/T Williamsburghwas, is and remains manned by licensed deck officers other than [thosecovered by Respondent's current collective-bargaining agreement]." Thesedamages, which Respondent's contract with Seatrain empowers the arbitra-tor to impose,presumably would continue to mount until such time asSeatrain secures from the purchasers the execution of Respondent's agree-ment.While Respondent has not through its demand for damages in factprevented Seatrain from selling its vessels,this factor does not insulateRespondent's conduct from the proscription of Sec.8(e) which,by its veryterms,makes unlawful agreements to cease doing business "whether expressor implied." The Board has long held that where an agreement permits thedoing of business,but only under extremely onerous conditions,such anagreement impliedly prohibits the doing of business.SeeAmalgamated Li-thographersof America (Ind.) and LocalNo.17 of theAmalgamatedLithogra-phers of America(Ind.),130 NLRB 985, 987-988(1961). Seatrain's potentialliability for open-ended damages,demanded by Respondent pursuant to itscollective-bargaining agreement,imposes such onerous conditions uponSeatrain's sale of its vessels as to clearly fall within this category.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN,Administrative Law Judge: Thiscase was heard on January 13, 14, and 17,1975, at NewYork Cityupon the complaint of the General Counsel is-sued December17, 1974,and a charge filed by SeatrainLines, Inc., herein called the Charging Party or Seatrain,on October 1, 1974. The complaint alleges that the Respon-dent, International Organization of Masters,Mates and Pi-lots,AFL-CIO, herein called the Respondent or MM&P,has violated and is violating Section 8(e) of the Act. TheRespondent's answer,while admitting certain allegationsof the complaint,denies the commission of any unfair la-bor practices and alleges certain affirmative defenses. Atthe close of the hearing,the parties waived oral argument.Thereafter the Respondent, the Charging Party, and theGeneral Counsel filed briefs in support of their respectivepositions.Upon the entire record and from my observation of thedemeanor of the witnesses,and with due consideration giv-en to the contentions advanced by the parties at the hear-ing and in their briefs, I make the following:FINDINGS OF FACT1.BUSINESS OFAFFECTEDEMPLOYERSSeatrain, a Delaware corporation, maintains an officeand place of business in the city and State of New Yorkand is engaged in the business of owning and operatingoceangoing vessels which are used in the transportationof goods and commodities in interstate and foreign com-merce. During the year immediately preceding the issuanceof the complaint herein, a representative period, Seatrainderived gross revenues in excess of $1 million from its busi-ness operations.Seatrain Shipbuilding, Inc., herein called Shipbuilding, awholly owned subsidiary corporation of Seatrain, is en-gaged in the business of constructing, building, and sellingships. In the years immediately preceding the issuance ofthe complaint herein, Shipbuilding has constructed super-tankers called theT/T BrooklynandT/T Williamsburgh.GeneralElectricCreditCorporation,herein calledGECC, a wholly owned subsidiary of General Electric Co.,220 NLRB No. 52 INTERNATIONAL ORGANIZATION OF MASTERS165is engaged in the business, among other things, of the pur-chasing and leasing of capital equipment, including,interalia,vessels and ships.Seatrain,Shipbuilding,and GECCare employees and persons engaged in commerce withinthe meaning of Section 2(1), (2), (6), and (7) and Section8(e) of the Act.11.THE LABORORGANIZATION INVOLVEDAs hereinafter set forth, it is found that MM&P is alabor organization within the meaning of Sections 2(5) and8(e) of the Act.111.THE UNFAIR LABOR PRACTICESA. Background and IssuesBy contract effective June 16, 1972, through June 15,1975, Seatrain and MM&P agreed that if Seatrain or any ofits subsidiaries or affiliated companies transferred any oftheir vessels either by sale or charter or in any other man-ner, the purchaser, charterer, or transferee would be re-quired to execute a collective-bargaining agreement withMM&P. In substance, the complaint alleges that Ship-building constructed two supertankers and thereaftertransferred the ownership of the same to GECC which, inturn, bareboat chartered (without crew) the said vessels toother companies; that thereafter MM&P demanded arbi-tration with regard to Seatrain's and Shipbuilding's viola-tion of the aforementioned contract clause, and that thisaction on the part of MM&P constituted a reaffirmance ofthe aforesaid clause which violates Section 8(e) of the Act,and that thereby, by the reaffirmance of the contract,MM&P has violated and is in violation of Section 8(e) ofthe Act.As noted above, MM&P denies the commission of anyunfair labor practices. Affirmatively, MM&P avers, amongother defenses, that the subject matter of the complaintherein should be deferred to the grievance and arbitrationprocedures of the aforesaid collective-bargaining agree-ment pursuant to the policy of the Board to defer to arbi-tration, where such arbitration will satisfactorily dispose ofthe issues presented, and will conform to the requirementsthat such arbitration and the decision of the arbitrator willnot be repugnant to the policies of the Act. In connectionwith the foregoing, the Respondent contends that the arbi-trationmachinery set up would satisfy all of the Board'srequirements for deferment and would satisfactorily dis-pose of the matters alleged as violations in the complaint.The answer further affirmatively pleads that in demandingarbitration pursuant to the grievance and arbitration pro-cedures of the collective-bargaining agreement, the Re-spondent did not in any way seek to require Seatrain orany of its subsidiaries to cease or refrain from handling anyproducts or to cease doing business with any other person;that all that MM&P required was arbitration with regardto damages its members suffered by reason of Seatrain'sfailure to honor the provisions of the collective-bargainingagreement and, further, the agreement itself contained noobligation on the part of Seatrain to cease doing businesswith any other person. Furthermore, the answer of MM&Palleges that the sales of theT/T BrooklynandT/T Wil-liamsburghwere not made in the regular course ofSeatrain's businessbut were isolated events and did notconstitute "doing business" within the meaning of Section8(e).Finally, the answer states that the Offshore Divisionof MM&P, which is the only division involved herein, can-not be reached as a violator of Section 8(e) of the Actbecause the contract as drawn up between the parties re-quires only that Seatrain treat with the Offshore Divisionand that such Offshore Division confines its membershipto individuals who are supervisors within themeaning ofthe Act. Therefore, according to the answer, the OffshoreDivision is not a labor organization within the meaning ofthe Act.In addition to the affirmative defenses, at the hearingand in its brief, the Respondent further contends that theentire transaction from Seatrain, to Shipbuilding, toGECC, and finally to the individuals to whom GECCbareboat chartered the said vessels was of such a naturethat, in reality, the companies to whom the bareboat char-terswere made are substantially controlled by Seatrain sothat such companies are, in effect, related to Seatrain andthat, therefore, their employees are employees of Seatrainand, therefore, GECC, the charterers, and their subcon-tractors are not "other persons" within the meaning of Sec-tion 8(e) of the Act. Additionally, Respondent contendsthat the allegedly offensive clause of the contract wasframed and entered into only for the purpose of preservingthe jobs of the members of the Offshore Division ofMM&P and has no secondary boycott purposes of in anyway to prevent Seatrain, or any of its subsidiaries, fromdoing business with any other employer or person.Thus the issues are framed.B. The Collective-Bargaining Agreement Provisions andEvents Leading to the Filing of the Charge HereinThe pertinent portions of the collective-bargainingagreement, which was entered into between Seatrain andMM&P some time in June of 1969, read as follows:SECTION V. VESSELS BOUND BY THEAGREEMENT1.Coverage of the Agreementa.Vessel Coverage. This agreement covers the Li-censed Deck Officers employed on ocean-going U.S.-flag vessels, owned, operated or bareboat chartered(both at present or at any time during the life of thisAgreement) by the Company or any of its subsidiariesor affiliates (whether so at present or at any time dur-ing the life of this Agreement) as an owner, agent,operator or bareboat charterer.b. Subsidiary and Affiliate. The term "subsidiary" or"affiliate" shall be deemed to include any business en-titywhether corporate, partnership, trust, individual,or otherwise, which is effectively controlled by or ef-fectively controls the Company either directly or indi-rectly.2.Sales and Transfersa.With regard to any sale, charter (but not including 166DECISIONSOF NATIONAL LABOR RELATIONS BOARDa vesselwhich the Company may be operating under abareboat charter and the charter is terminated) or anymanner of transfer (except sales to foreign flag) of theCompany's vessel:i.At least seventy-two (72) hours prior to the dateof the effective transfer of the vessel, written noticemust be given to the Organization by the Company.ii.The execution by the purchaser, charterer ortransfereeof the Organization's collective bargainingagreementshall be a condition precedent to any sale,charter or transfer.iii.IftheCompany violates subsection 2(a)(ii)above, the Arbitrator may include as part of hisaward, loss of wages and contributions to the variousOrganization Plans.iv.A violation of subsection 2(a)(ii) above shallalso permit the Organization to cancel the no-strikeprovisions of this Agreement."Section 2 is the portion of the agreement claimed by theCharging Party and the General Counsel to be violative ofSection 8(e) of the Act. Also, it should be noted that sec-tion 2.a.iii of the above-quoted portion of the bargainingagreementrelates to the arbitration provisions of the agree-ment which read as follows:SECTION XXXVI GRIEVANCE PROCEDUREAND ARBITRATION*ssAll disputes relating to the interpretation or perfor-mance of this Agreement which may arise between theparties to this Agreement shall be determined by aLicensed Personnel Board consisting of two personsappointed by the Organization and two persons ap-pointed by the Company. The parties shall submit anysuch dispute for decision by the Board and they agreeto be bound by the decision of a majority thereof. TheBoard shall agree to such rules of procedure as it maydeem necessary.In the event no settlement is reached by the Board,the issuemay be referred to the Arbitrator by eitherparty for arbitration. The cost of the arbitration shallbe borne equally by the Organization and the Compa-ny involved.The parties agree that all questions as to whether adispute is arbitrable shall be submitted to and decidedby the Arbitrator; provided however, the Arbitratorshall be without authority to amend the terms of thecollectivebargaining agreement. The parties agreethat all questions concerning the interpretation of anaward made by the Arbitrator shall be re-submitted tothe Arbitrator for a decision.r**sd. In the absence of such final disposition by theLicensedPersonnelBoard, the Arbitrator will thenhave jurisdiction of the case to rendera decision asArbitrator. Either party may request a further oppor-tunity to present additional evidence for the purposeof the arbitration proceeding. In the absence of anysuch request or if the Arbitrator should deny such re-quest, he will proceed to issue an award without theneed of any further hearings.*sssThe foregoing section of the collective-bargaining agree-ment, which is referred to herein in the singular, is con-tained actually in two separate agreements executed on thesame day between Seatrain and/or its affiliates and theMM&P. These separate agreements are virtually identicalin all respects and completely identical in the respects here-to above set forth. The difference in the agreements ismerely in the phase of the Seatrain's business to which theparticular agreement applies, one agreement being the drycargo agreement and the other the tanker agreement. Forthe purpose of this decision, however, because the agree-ments are identical in these respects, I refer to them merelyas "the agreement."It should be further noted, with regard to the executionof this Agreement, although the agreement was negotiatedby individual members of an association known as theAmerican Maritime Association, herein called AMA, informer years, the AMA executed an overall agreement withMM&P on behalf of its members. However, in the 1972negotiations preceding the entry and execution of theabove agreement, MM&P refused to negotiate with theAMA as a bargainingassociationand permitted the Asso-ciation representative in the bargainingsessionsonly as anobserver. Thereafter,MM&P refused to execute a collec-tive-bargaining agreement with AMA but insisted on exe-cuting separate bargaining agreements with each of themembers of AMA. Thus, the agreement, heretofore re-ferred to, was executed by Thomas F. O'Callaghan, presi-dent of the MM&P, and officers of Seatrain and its subsid-iaries.Shipbuilding, through Langfitt Shipping Corporation, awholly owned subsidiary of Seatrain, was engaged in thebuilding of theT/T Brooklynfor Seatrain, but on or aboutDecember 31, 1973, Seatrain sold theBrooklyn,by meansof a complicated participation agreement to GECC. Al-though the details of the reason why theBrooklynwas soldto GECC and not retained by Seatrain are not completelydisclosed by the record, it is obvious that the sale was madefor financial reasons, because the original financing ar-ranged through Langfitt evidently was inadequate. In anyevent, GECC is not in the business of operating ships and,therefore, it chartered theBrooklynwithout crew (bare-boat) to the East River Steamship Corporation, hereincalled East River, which company subcontracted the man-agement of the vessel to Andepp Shipping Corporationwhich then contracted the manning of the Brooklyn bylicensed officerstoWestchester Marine Shipping Compa-ny. As part of the foregoing transaction, and probably toinduce GECC to purchase the vessel, Seatrain agreed to bean absolute guarantor that East River would fully complywith all the terms of the charter from GECC to East River.Additionally, in 1972 Shipbuilding, through another sub-sidiary of Seatrain known as "Tyler," began building a sec- INTERNATIONAL ORGANIZATION OF MASTERSand vessel named theT/T Williamsburgh.Before this sec-ond vessel was completed,Seatrain obtained a letter ofcommitment for its sale to Wilmington Trust as trustee forGECC.GECC,at the time of the events,herein had con-tracted to bareboat charter the vessel to Kingsway Tank-ers,Inc.,herein calledKingsway. Again,Westchesteragreed through Andepp, to furnish the officers and crewfor the Williamsburgh.Westchester has a collective-bar-gaining agreementwithMarine EngineersBenevolent As-sociation,a rival labor organization to MM&P,for the offi-cer manning of vessels for which Westchester contracts tofurnish such officers.As a result of the foregoing actions on the part of Sea-train and its subsidiaries,and in pursuance of the terms ofthe 1972 collective-bargaining agreement between Seatrainand MM&P, on April 17, 1974, Captain Robert J. Lowen,International secretary-treasurer ofMM&P and its con-tract enforcement officer,notified Seatrain by letter as fol-lows:Please be advised that we are placing on the agenda ofthe Licensed Personnel Board/Arbitration proceed-ings scheduledfor April 24, 1974, our grievance aris-ing out of your violation of the terms of the currentIOMM&P Offshore Division collective bargainingagreement by reason of the failure to man the S/SBrooklyn with IOMM&P licensed deck officers em-ployed underthat agreement.It should be noted in connection with the foregoing, thatat the time this letter was written,theBrooklynwas alreadybeing manned.It should also be noted in connection there-with that neither Seatrain,nor any of its subsidiaries norGECC, had ever put a crew of any sort aboard this vesselduring any of the preceding period.Shipbuilding had neverbeen in the operating end of the shipping business,its ac-tivities being confined strictly to shipbuilding. GECC hadnever engaged in the actual operation of any vessel whichitpurchased or financed for the reasonthatGECC wasprimarily a financing corporation which purchased vesselsfor the purpose of leasing or chartering the same to actualoperators.Thereafter, before building of theT/T Williamsburghwas completed,but after the chartering arrangements weremade by GECC to Kingsway, Captain Lowen, on Septem-ber 18,1974, sent a further letter on behalf of MM&P inwhich he demanded arbitration regarding:1.Themanning of the T/T Williamsburgh byIOMM&P licensed deck officers covered by the cur-rent IOMM&P Offshore Division Collective Bargain-ing Agreement.2.The lost wages, including overtime, and contribu-tions to the various organization plans for the periodof time that the T/T Williamsburgh was, is and re-mains manned by licensed deck officers other thanIOMM&P Licensed Deck Officers covered by the cur-rent IOMM&PP Offshore Division Collective Bar-gaining Agreement.Thereafter,Seatrain filed an action in United States Dis-trict Court to enjoin the arbitration and, at about the sametime,filed the charge in this proceeding.Thereafter, the167Regional Director petitioned for and obtained from thesameDistrict Court an injunction against MM&P pursuantto Section 10(1) of the Act.Thus ' matters stood at the time of the hearing hereinvis-a-visSeatrain, its subsidiaries,GECC, East River,Kingsway, and MM&P.C. The Respondent's Defense Regarding Deferral toArbitrationAs heretofore set forth, the Respondent in its answer tothe complaint herein asserts that the subject matter of thecomplaint should be deferred to arbitration pursuant to thepolicy of the Board adopted inCollyer InsulatedWire,192NLRB 137 (1971), and cases evolving from that policy atboth the Board and the Court levels. Respondent arguesthat while there has been no Board case in which an al-leged 8(e) violation has been deferred to arbitration, it con-tends that the Board and the courts have extended thetheory and policy ofCollyerto cases involving unfair laborpractices other than refusals to bargain involving contractinterpretation.Although the argument in support ofRespondent's contention as set forthin itsbrief is veryaptly presented at great length, basically, the Respondentrelies upon a troika of three cases, one from the Board, onefrom the United States Court of Appeals for the SecondCircuit, and one from the Supreme Court.In substance, the Respondent contends that the policyset forth inCollyer, supra,requires rejection of Board juris-diction because the matter set forth in the complaint in-volves an industrial relations dispute subject to contractu-ally established grievance and arbitration machinery andsuch machinery should be invoked and utilized even if theconduct complained of is, arguably, also an unfair laborpractice.In support of the foregoing, the Respondent citesWil-liam E.Arnold Co. v. Carpenters District Council of Jackson-ville and vicinity,417 U.S. 12., which involved in appeal tothe Supreme Court from a Section 301 action commencedin a Florida state court for damages allegedly resultingfrom a jurisdictional dispute. The union defended the ac-tion upon the ground that inasmuch as the activity uponwhich the suit was based was arguably a violation of Sec-tion 8(b)(4)(D) of the Act, the Board had exclusive jurisdic-tion of the case and, therefore, the state court of Floridahad no jurisdiction over the subject matter. In disposing ofthis question, the Supreme Court citedCollyerwith approv-al, stating, among other things, that the Board's policy ofdeclining to exercise jurisdiction over arguably unfair laborpractices,which also violate provisions of collective-bar-gaining agreements for voluntary adjustments of disputes,highlighted Congressional purpose that Section 301 suits instate and federal courts should be the primary means for"promoting collective bargaining that [ends] with agree-ments not to strike." The court further went on to state thatinasmuch as 8(b)(4)(D) actions arise out of jurisdiction dis-putes for which the Act makes a provision for out of Boardsettlements under Section 10(k) of the Act, the policy of theBoard followed the policy of the Congress in that it is pre-ferrable, in such cases, to submit the matter to tribunalsother than the Board and that, in this respect, the Board 168DECISIONSOF NATIONALLABOR RELATIONS BOARDdoes not, therefore, have exclusive jurisdiction.It should be noted, in the above-cited case, that the Su-preme Court relied heavily in its approval of theCollyerdoctrine upon the 10(k) provision of the Act in providingfor out-of-Board settlements of jurisdictional disputes.Moreover, the cited case involved a 301 action and not aBoard case involving an alleged violation of the Act. Final-ly, it should be noted that Section 8(e) was in no way in-volved in the cited case. Accordingly, the cited case, inso-far as the instant proceeding is concerned, merely standsfor the proposition that the Supreme Court approves gener-ally of theCollyerdoctrine but does not necessarily ap-prove of the application of theCollyerdoctrine in situa-tions such as are presented by the facts of the instant case.The court of appeals case cited by the Respondent insupport of its contention of arbitrability isUnited OpticalWorkers v. Sterling Optical Co., Inc.,500 F.2d 220 (C.A. 2,1974). TheSterling Opticalcase also involved a Section 301action for damages and, although the issue was not beforeit, the Circuit Court noted that determination of whether aclause violates Section 8(e) initially was in the exclusivejurisdiction of the arbitrator pursuant to the arbitrationprovisions of the contract involved in the dispute. Howev-er, the 8(e) question was not before the Court and theCourt's approval of the arbitrability of Section 8(e) situa-tions was dicta. Moreover, the Court dicta held that asbetween the District Court and the arbitrator, the arbitra-tor would be the one who had primary jurisdiction to makethe initial determination as to the legality of the alleged8(e) clause. However, as stated by counsel for the GeneralCounsel. "The Court was not faced with a situation wherethematter was pending before the Board in some otherform.We do not know if the court would have taken thesame position if the matter simultaneously was before theBoard."Iagree with this statement of counsel for the GeneralCounsel. The issue of whether the Board or the arbitratorshould have the initial determination of whether the clauseinvolved herein is violative of Section 8(e), and thereforeunenforceable, was not before the court in theSterling Op-ticalcase. Accordingly, I do not find that that case is dispo-sitive of the issue of whether the Board in the instant casewould necessarily defer the subject matter of the complaintherein to the arbitration provisions of the collective-bar-gaining agreement between MM&P and Seatrain.The third case cited by Respondent in support of itsdeferability argument is the Board case ofElectronic Re-production Service Corp.,213 NLRB No. 110 (1974), which,Respondent argues, extended theCollyerdoctrine holdingthat the Board would defer to arbitration without regard towhether the alleged violation of the Act was presented orconsidered in arbitration so long as itcouldhave been pre-sented.However, althoughCollyerismentioned by theBoard in that decision, in actuality, the decision deals withthe extension of the application of the policy set forth bythe Board inSpielbergManufacturing Company,112 NLRB1080 (1955).Spielbergheld that the Board would not enter-tain an unfair labor practice complaint where the subjectmatter of the complaint had been submitted to an arbitra-tor and the arbitrator's award disposed of the subject mat-ter in a manner not repugnant to the Act. TheElectronicReproduction Service Corp.,case,supra,merely extendsSpielbergto the extent that the arbitrator's award will behonored and that the Board will defer to it even thoughthere might not have been a disposition of the question ofthe illegality of the allegedly violative act if, in fact, such aquestion, or the evidence which would have resolved suchquestion, was not presented but could have been presentedto the arbitrator. Thus, the cited case refers only to caseswhich have already been decided by an arbitrator and notone where the subject matter has not as yet been submittedto an arbitrator as envisioned by theCollyerdoctrine. Inthe instant case there is no assurance that the arbitratorwould necessarily resolve the unfair labor practice issue ofwhether the contract provision and MM&P's demand forarbitration with regard to the sale or other disposition ofSeatrain's vessel is violative of Section 8(e) of the Act. It ispossible that the arbitrator would look beyond the contractand consider such statutory principles as are necessary to aresolution of the dispute. On the other hand, in the event ofa conflict between the provisions of the contract and aprinciple of Board law, the arbitrator would most likely notdepart from the requirements of the contract, and accord-ingly,would not, therefore, dispose of the question ofwhether the clause herein involved and the request for ar-bitration violate Section 8(e) of the Act.'Accordingly, I find and conclude that the cases cited bythe Respondent, whether considered separately or together,do not demonstrate that the Board in the instant proceed-ing would defer to arbitration the resolution of the subjectmatter involved and, especially, the legality of the contractclause in question and its attempted enforcement byMM&P.There is further reason herein not to defer to arbitrationaside from the foregoing. GECC, Westchester, and An-depp are not parties to the collective-bargaining agreementinvolved. However, they would necessarily have an interestin the subject matter of this proceeding or of an arbitrationproceeding because the demand for arbitration, as I read it,requests that there be a resolution of the issue of manningthe vessels. The Board has held that deferral is not war-ranted in a situation where all the parties who have impor-tant interest at stake in the unfair labor practice determina-tion are not parties to the contract and therefore would notbe represented in the arbitration proceeding.'In addition to all of the foregoing it would seem thatwhere the very demand for arbitration is alleged as a reaf-firmance of the allegedly violative contract clause, and,therefore, the demand could, in and of itself, constitute aviolation of the Act, the issue of whether the demand forarbitration constitutes a violation of Section 8(e) could notbe deferred because the mere acceptance of the arbitrationby the arbitrator could, in effect, constitute a compoundingof the unlawful act. Accordingly, I find and conclude byreason of all of the foregoing, that the Board, under itsprinciples ofCollyer, Spielbergand the spate of cases issu-ing as a result ofCollyer,would find the subject matter ofthe complaint herein not to be deferrable to the arbitrationprocedures of the collective-bargaining agreement in-volved.Cf.George Koch and Sons, Inc.,199 NLRB166, 168(1972).ZWhite Front San Francisco,Inc., 203 NLRB 548 (1973), fn. 2. INTERNATIONAL ORGANIZATION OF MASTERS169D. The Status of MM&P as a Labor OrganizationHaving disposed of the issue of deferrability,the nextissuewhichmust be resolved is that raised by theRespondent's contention that MM&P is not a labor orga-nization within the meaning of the Act.In essence, theRespondent's contention would seem to be that the realparty in interest on the labor side of the contract is theOffshore Division of MM&P,a division of the Respondentwhich has as members only individuals who are supervisorswithin the meaning of the Act and that therefore,there isno actual labor organization within the meaning of the Actinvolved in this proceeding.It would further seem MM&Pis asserting that the fact of MM&P appearing as the signa-tory organization on the collective-bargaining agreementwith which this proceeding is involved is merely evidenceof a ministerial act; that MM&P is not directly involvedbut, rather,involved herein is the allegedly completely au-tonomous Offshore Division.To support its contention that MM&P is not a labororganization and that the Offshore Division is actually theonly organization involved herein,the Respondent reliesupon the testimony of Captain Lowen,the Internationalsecretary-treasurer and International contract enforcementofficer. Also involved are various documents,the most im-portant of which is the revised constitution of MM&P. Ac-cording to the constitution of the Respondent,the veryname implies that it consists of ship captains,mates, andpilotswho command ships in harbors,rivers,inland wa-ters,and other confined areas.MM&P has about 8,600members and is divided into five subordinate bodies, ordivisions, of which the Offshore Division is one.According to Captain Lowen,the Offshore Division hasabout 5,700 members,allof whom work as supervisory,licensed deck officers on oceangoing ships.Iaccept thistestimony.3The Offshore Division has its own bylaws, itsown officers,its own dues,its own property and treasury,and files its own separate reports under the Labor Manage-ment Reporting and Disclosure Act. Moreover,accordingto Captain Lowen,the Offshore Division has its own inter-nal membership disciplinary procedures and appeals pro-cedures and the members do not pay dues to MM&P. Theypay dues only to the Offshore Division which,in turn, paysa per capita head tax of$7.50 per member to MM&P.Moreover,Captain Lowen further testified that with re-spect to collective-bargaining agreements,the Offshore Di-vision has its own separate negotiating committee,preparesitsown contract demands based upon solicited member-ship suggestions.Furthermore,any agreement reached bythe negotiating committee must be ratified exclusively bymembers of the Division.Additionally,Respondent points out that article XI, sec-tion 4 of its constitution delegates to each division the au-thority to exclusively negotiate the division's collective-bar-7At the hearing,Charging Party's counsel sought to elicit from CaptainLowen admissions that second and third mates were not actually superviso-ry employees.However,a careful reading of the testimony,following therather lengthy examination of Captain Lowen in this respect, leads me toconclude that all deck officers,including the second and third officers, are,indeed,supervisory personnel.gaining agreements.Moreover, article X,section 3 of theOffshore Division'sbylaws provide for bargaining proce-dures and a bargaining committee which is made up onlyof members from various sections of the Offshore Divisionfrom the Pacific coast,Atlantic coast,and Gulf coast inaddition to the officers of the Offshore Division.That theOffshore Division does not represent or seek to representany individuals except licensed deck officers on oceango-ing vessels is borne outnot only byCaptain Lowen's cred-ited testimony but also by article II,section 1(a) of theOffshore Division bylaws which provides, "Persons eligibleformembership in this organization shall possess a validUnited StatesCoast GuardMerchant Marine Officer's li-cense certificate or other evidence of professional capabili-ty."However,both the drycargo and tanker contracts of1972 between MM&P and Seatrain,which contracts arereferred to collectively herein as "the contract,"contain nomention of the Offshore Division but states in section II ofthe agreement,the recognition section,that"the Companyrecognizes the organization[MM&P] as the sole represen-tative of its licensed deck officers on U.S.flag oceangoingvessels for the purpose of collective-bargaining."While thecontract speaks in terms of licensed deck officers, andmakes specific provisions for each grade of such deck offi-cers,there is,again,no reference therein to the OffshoreDivision.Furthermore,the collective-bargaining agree-ment is signedby Captain T. F. O'Callaghan,Internation-al president of MM&P.Captain Lowen admitted that MM&P does have somemembers who are employees within the meaning of theAct. These employees total approximately 225 to 275 outof a total MM&P membership of approximately 8,600 indi-viduals.However,none of thesestatutoryemployees aremembers of the Offshore Division.Rather,they are mem-bers of the Inland Division,a separate,autonomous divi-sion of MM&P. Furthermore,none of these statutory em-ployees arecovered bythe collective-bargaining agreementherein,and none of them participate in the selection of anyindividuals involved in the negotations of these agreementsor in their ratification.Furthermore,according to CaptainLowen,none of these employees work for Seatrain or anyof its affiliatesor whollyowned subsidiaries.As study of MM&P's revised constitution as submittedin evidence herein reveals,although the separate divisionsof the MM&P have authority to negotiate and ratify theirown collective-bargaining agreements,such agreementsmust be made in the name of the International Organiza-tion of Masters,Mates and Pilots. Furthermore, no agree-ment may be signed by an officer without receiving theconsent of the International President.Moreover, theConstitution states "No subordinate body shall purport tomake the organization or any other subordinate body aparty to,or refer to it as a separate entity,in any collectivebargaining or other agreement without the express consentof the International President."44 Article11, section 4 entitled"CollectiveBargaining Agreements," p A8of the constitution of the International Organization of Masters,Mates andPilots, as amendedto July 1974. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdditionally,the same section of the Internationalconstitution provides that the International president is au-thorized to direct a subordinate body to take a vote toaccept or reject a proposed contract,either by referendumballot or by such procedures as outlined in a subordinatebody's bylaws.The section further provides that prior to asubordinate body's becoming involved in a strike,lockout,boycott, law suit,or serious difficulty,such subordinatebody shall notify the International President immediatelyof the nature of the difficulty and the action contemplated.If the action to be taken shall involve other subordinatebodies of other labor organizations the International presi-dent shall have the authority to modify or prohibit suchaction.Additionally,the International officers are electedby a pluralityvote of the"general membership." 5The constitution further provides that the Internationalpresident has the right to "direct that a referendum vote ora vote by membership meeting be held by the membershipof any subordinate body on any matter,issue,or proposi-tion when he believes that the welfare of the membershipof the subordinatebodywould be protected or enhancedby such action.Also, the constitution provides that the In-ternational secretary-treasurer shall act as the financial of-ficer of all fully formed divisions .6Finally,with regard to the relationship between the In-ternational and the Offshore Division the constitutionstates 7 "the International President shall be the executiveofficer of the Offshore and other fully formed divisions.The International Executive Vice-President shall be the as-sistant executive officer of the Offshore and other fullyformed divisions.The International Secretary-Treasurershall be the financial officer of the Offshore and other fullyformed divisions."WIthout further reference to any precedent found by theBoard or the courts that MM&P is not a labor organiza-tion,or that it is not the organization in interest in theinstant proceeding,Iconclude from all of the foregoingthat the interrelationship betweenMM&P Internationaland its various divisions,or subordinate bodies, is suchthatMM&P, together with its constituent organizationsconstitute a labor organization within the meaning of theAct. Its officers are also officers of the subordinate body.When its officers assert such control as is above recitedover its subordinate bodies and actively participate in theaffairs of the subordinate bodies it cannot be concludedthatMM&P does not"exist for the purpose, in whole or inpart,of dealing with employers concerning grievances, la-bor disputes,wages,rates of pay, hours of employment orconditions of work of statutory employees" within themeaning of the Act.However, in addition to the foregoing,it should be notedthat the demands for arbitration as contained in the twoletters from MM&P to Seatrain,the first datedApril 17,1974, and the second dated September 18, 1974, are bothon the letterhead of MM&P and are signedby CaptainLowen, the International secretary-treasurer and MM&P'scontract enforcement officer.These demands for arbitra-tion clearly demonstrate that the International is the partyinvolved herein,and that the request for arbitration wasmade by the International and that the conduct of sucharbitration proceedings would be in the name of the Inter-national.From this it can be assumed that such demandswould be made to employers by the International should itbecome necessary to request arbitration on behalf of mem-bers of any division or subordinate body of the MM&Pwhich subordinatebodydoes,in fact,represent employeesand are clearly labor organizations within the meaning ofthe Act.Accordingly,for this reason also I find and con-clude that MM&P does represent employees and is there-fore a labor organization within the meaning of the Act,and is also the party in interest in the contract and griev-ance proceedings.Beyond this,the Board and the courts have decided thatMM&P is a labor organization.On June 12,1972, theBoard issued its decision and order inInternational Organi-zation of Masters,Mates&Pilots,(Marine and MarketingInternational Corporation),197 NLRB 400, (1972), in whichit found that MM&Pdid notdenythat it was a labor orga-nization. Furthermore,the court of appeals in its affirma-tion of this decision 8 stated ". . .our own court has re-centlyheld that, becauseMM&P has certain localscontaining statutory`employees'it constitutes a `labor or-ganization'subject to the restrictions of Section 8(b)." SeeInternational Organization ofMasters,Mates & Pilots v.N.L.R.B.,351 F.2d 771, 777 (C.A.D.C. 1965).I, therefore,find and conclude that MM&P continues tobe and is a labor organization within the meaning of Sec-tion 2(5) of the Act.With regard to the Respondent's con-tention that the activity complained of herein involves onlythe Offshore Division as the organization in interest, I con-clude that through applicable principles of Agency law, theRespondent Union is responsible for the conduct com-plained of in this case.9 In the instant proceeding it is clearthat Captain Lowen,the International secretary-treasurer,the same individual who wrote the letter demanding arbi-tration,also acts as financial officer of all subordinate or-ganizations including not only the Offshore Division butthe division of MM&P which clearly represents statutoryemployees.Additionally, as noted above,the Internationalconstitution provides specifically that no contract shall bemade in the name of any subordinate organization exceptthe International.Thus,the International,in all respects,has acted not only as the principalpartyin the complainedof activity,but also as the agent of the Offshore Divisionfor the purposes of contract execution,contract enforce-ment, and financial supervision. Accordingly,even ifMM&P were not the chief party in interest here, it cancertainly be held that it is the agent of the Offshore Divi-sion and therefore fully responsible for any violationswhich may be found upon the facts involved in this pro-ceeding.108486 F.2d at 1273 (1973).9Cf. InternationalOrganizationof Masters,Mates& Pilots v. N.L R B,3Article V,section 3 of the constitutionsupraat777,Riley-StockerConstructionCo,197NLRB 738, 742-7436Article V1,section 1,subsection(i); section 3,subsection(m).(1972):W. L Crow Construction Co.,192NLRB 808,812-814(1971).7 Article IX, section 8.10 SeeInternational Organizationof Masters,Mates&PilotsMarine Divi- INTERNATIONAL ORGANIZATION OF MASTERS171E. The Violations of Section 8(e)While the Respondent presents a number of contentionswith regard to the validity of its activities and of the clauseof the contract which it seeks to enforce through the de-manded arbitration proceeding,the primary question to beresolved is whether the clause in question was designedmerely for the preservation of unit work or whether, in-stead,itwas aimed not at protecting unit employees,that isemployees in this case of Seatrain,against displacement,but rather at ensuring that if the unit work is transferredelsewhere the Union itself will not suffer,or, that membersof MM&P outside the unit will be hired. Otherwise put, theprimary issue here is whether the clause in question guar-antees unit work preservation or whether it is aimed atsecondary employees who,in futuro,might become ownersof or charterers of vessels owned or operated by Seatrain orany of its subsidiaries.As noted above,the clause in ques-tion reads, "The execution by the purchaser, charterer ortransferee of the organization's collective-bargaining agree-ment shall be a condition precedent to any sale, charter ortransfer."In a nearly identical factual situation to the case at barthe Second Circuit Court of Appeals in the case ofN.L.R.B. v. National Maritime Union of America,AFL-CIO[Prudential-Grace Lines,Inc.],486 F.2d 907(1973); cert.denied 416 U.S. 970(1974), held that a clause similar to theclause above recited was an illegal union signatory clauseviolative of Section 8(e). In that case, Commerce TankersCorporation(Commerce)was party to a bargaining agree-ment with the National Maritime Union(NMU) whichcontained a clause which provided, in substance, that ifCommerce sold a ship to an American flag shipper, notalready under contract with NMU, the ship would be soldwith a crew providedby the NMUand Commerce wouldobtain from the purchaser an undertaking to abide by theNMU contract. (It should be noted at this point that theprovision in the Commerce-NMU contract required onlythat the purchaser of a vessel from Commerce be requiredto agree toabideby the provisions of the collective-bar-gaining agreement whereas in a case at bar the clause re-quires that a purchaser or transferee of vessel from Sea-train,or any of its subsidiaries,be required toexecuteanagreement with MM&P for such vessel's deck officers.) Inany event,Commerce sold the vessel,S/S Barbara,to Van-tage Steamship Corporation(Vantage)which,togetherwith its subsidiaries, operated vessels whose employeeswere represented by the Seafarers International Union(SIU). The sale from Commerce to Vantage was madewithout first having required Vantage to be bound by theterms of NMU'scollective-bargaining agreement withCommerce.When NMU discovered that the sale was oc-curring,itsought and obtained an arbitration awardagainst Commerce preventing the sale of the vessel to any-one unless such person was requiredto abide by the NMUcontract.Approximately a month thereafter,the arbitra-tion award was confirmed and a preliminary injunctionissued in favor of NMU by a United States District Court.In the interim, Vantage filed a charge with the Board alleg-ing a violation of Section 8(e). Upon consideration of all ofthe foregoing facts, the Board and the Court of Appeals, inenforcing the Board's order, held that, although the ques-tion was a close one, the purpose of the contract was not topreserve the jobs of the men aboard the vessel at the timeof the sale but was, rather, for the purpose of preservingthese jobs for NMU members in general. In other words itwas for the purpose of preserving jobs for all members ofthe NMU and not for the purpose of preserving the jobs ofthe employees who had been employed on the vessel byCommerce. The court came to this conclusion, as did theBoard, by reason of the fact that it was a practice to re-move all seamen from a vessel whenever a vessel was sold.As a consequence, the men working on the vessel lost theirjobs regardless of which union gained control of the vessel.The Board and the court reasoned that in view of this prac-tice, there were no jobs to be preserved.In applying the clause involved in the case at bar to thefacts, there is even a greater weight to be given the reason-ing of the Board and the court in the cited case. In the caseat bar, neither of the vessels sold to GECC, theBrooklynand theWilliamsburgh,had ever been manned by anycrew, let alone a crew represented by MM&P. Accordingly,in this particular instance the clause becomes not one ofwork preservation for crews which had manned theBrook-lynand theWilliamsburghbut, actually, by attempting toenforce the provision of the contract in question, MM&Psought to acquire work for its members in the maritimeindustry generally. This, in and of itself, renders the clauseand its demanded application unlawful.Additionally, the demands for arbitration sent by Cap-tain Lowen on behalf of MM&P to Seatrain on April 17and September 18, 1974, constituted reaffirmance of theforegoing contractual provision within the 6 months pre-ceding the filing of the charge by Seatrain. This is so be-cause the action by MM&P to enforce the contract by arbi-tration constituted a new "entering into" within theprovisions of Section 8(e). The Board, in the past, hasfound that a unilateral reaffirmation of an 8(e) clause with-in the 10(b) period is a violation of the Act." The Boardhas stated, "In the instant case, the Respondent concedesthat it refused to deliver or sell beer to Angel in May 1961,because of its contract with the Union. It is plain that theRespondent was therefore enforcing or `living up to' clause17(b)(2) of the contract, which we have found to be unlaw-ful.As we are persuaded that such enforcement, whetheror not it was sought, assented to, or acquiesced in by theother party to the contract, is within the scope of the prohi-bition of Section 8(e) against entering into such contractwe accordingly find that the Respondent by complyingwith the terms of the unlawful clause, violated that sectionof the Act." 12Accordingly, I find and conclude that by demanding ar-bitration of the sale of theBrooklynand theWilliamsburghand the manning of such vessels, the Respondent in thiscase is "living up to" the contractual clause in question andsion,International Longshoremen's Association,AFL-CIO,219 NLRB No911SeeDan McKinney Co.,137 NLRB 649, 654 (1962); cf.,Milk Drivers(1975).and Dairy Employees,Local UnionNo. 537,147 NLRB 230, 231 (1964)12Dan McKinney Co, supra,656-657. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the demand for arbitration,therefore,constitutes areaffirmation tantamount to "entering into,"within theprohibition of Section 8(e) of the Act.We come now to other contentions made by the Respon-dent in support of its argument that its actions are notprohibited by Section 8(e) of the Act. One contentionwhich bears consideration is based upon the fact that Sea-train, as heretofore set forth, specifically,inwriting, hasguaranteed in its participation agreementwith GECC andWilmington Trust that it would remain responsible for anyviolation on the part of the bareboat charterer of theT/TBrooklynof the terms of the charter agreement.Inasmuchas East River, the bareboat charterer of theBrooklyn,hassubcontracted, through Andepp Shipping Corporation, forthe manning of the vessel with officer personnel to be sup-plied by Westchester,Westchester's employees are employ-ees of EastRiver.Since Seatrain remains responsible forany default on the part of East River,Seatrain is thus effec-tively the employer of Westchester's employees, the deckofficers.Otherwise put, since under the provisions ofSeatrain's guaranteeto GECC,East River's obligation andliabilities are the obligations and liabilities of Seatrain, theBrooklyn'sofficers can look to Seatrain for payment oftheir salaries,wages,and other benefits.Seatrain is thuseffectively, their employer. Therefore, the impact of thealleged 8(e) clauseis primary asapplied here.Icannot, through this rather labyrinthian reasoning,conclude that Seatrain is the employer of the Westchester-supplied deck officer crew, or that Seatrain has retained foritself any control over the vessel sold to GECC. There is noquestion as to the legitimacy of the transfer of the vesselstoGECC. Therefore,the saletoGECC falls within theproscription provided in the collective-bargaining agree-ment that the executionby thepurchaser, charterer,trans-feree of MM&P's collective-bargaining agreement shall bea condition precedent to a any sale, charter, or transfer.The mere fact that Seatrain guaranteedtoGECC that itwould save GECC harmless for any loss it might incurthrough bareboat chartering the vessel to any ultimatecharterer was part of the inducement for GECC to taketitle to the vessel.Thereis nothing in this guarantee to saveGECC harmless which gives Seatrain control over thecharterer of the vessel fromGECC.There does not exist, sofar as the record in this case reveals,any contractual rela-tionship between Seatrain and East River. Accordingly, Ifind this contention to be without merit.Another contention raised by the Respondent is that thesale of theT/T Brooklynand theTIT Williamsburghwerenot sales which would come within the provision of Section8(e),which states that a contract which provides that anemployer cease"doing business with any other person oremployer." Respondent claims that the sales of theWil-liamsburghand theBrooklynwere isolated; that ordinarilyShipbuilding builds only for Seatrain or Seatrain subsid-iaries and affiliates and not for sale to others and that itwas only a financial crisis which caused Seatrain to sell thevessels.I find no merit in this contention.I find inappositethe cases cited by the Respondent in support of this argu-ment.Introduced into evidence was a brochure of SeatrainShipbuilding Corporation for circulation to the maritimeindustry in which its facilities at the old Brooklyn NavyYard in Brooklyn, New York, are depicted and whichshow, furthermore, that these facilities were constructedfor the. building of vessels which certainly would not belimited to vessels owned only by Seatrain or its subsid-iaries.This brochure would not have been necessary hadSeatraincreated Shipbuilding only for the purpose ofbuilding Seatrain operated ships.Accordingly,I find andconclude from the entire record, including the record madein the United States District Court in the 10(1) proceedingbrought by the Regional Director on behalf of the GeneralCounsel of the Board to enjoin MM&P from proceedingwith the arbitration proceeding, that the construction andsale of theT/T Brooklynand theT/T Williamsburghwerenot isolated instances but were examples of the normalcourse of business envisioned by Shipbuilding in takingover the facilities and modernizing the same at the Brook-lyn Navy Yard.Moreover,the same defenses were raised in theVantagecase where the Board held a single transaction,the sale ofa vessel from one owner to another, even though the sellerwas not in the ship selling business, constitutes "doingbusiness." The Board held that transfers of ships from oneshipping company to another is"the normal course of busi-ness" in the maritimeindustry,and such sales,therefore,constitutes"doing business"within the meaning of Section8(e).13Another argument advanced by MM&P is that MM&Phas in no way impeded the transfer of the vessels involvedherein and that the seeking of arbitration was merely forthe purpose of assessing damages for the breach of thecontract and the backpay that would be due its membersbut for the fact that Seatrain violated the agreement. How-ever, the letter of September 18 regarding the prospectivesale of theWilliamsburgh,which Captain Lowen sent toSeatrain demanding arbitration, would seem to requiremore than the mere fixing of lost earnings. In that letterMM&P specifically stated that the relief sought was thefollowing: "The manning of theT/T WilliamsburghbyIOMM&P licensed deck officers covered by the currentIOMM&P Offshore Division collective bargaining agree-ment."Accordingly, it must be concluded that more than meredamages arebeing sought by the demanded arbitration.The only interpretation that can be given the above-quotedexcerpt from the letter of September 18 is that MM&P isrequesting the manning of theWilliamsburgh,which hasbeen sold to another person, by members of the MM&Pand, thereby, seeking to force the purchaser of theWil-lianuburghto adhere to the terms of its collective-bargain-ing agreement with Seatrain. MM&P, through arbitration,is seekingto enforce the clause proscribed by Section 8(e).Another theoryadvancedby theRespondent is that in-asmuch as the purchaser and the charterer of the vesselsherein had no contract with any other labor organizationtoman the vessels, the seeking to enforce the clause byarbitration in no way prevented Seatrain from doing busi-ness with any other person within the meaning of Section8(e).To bolster its position Respondent argues that unlike13National Maritime Union(Vantage Steamship Corporation),196 NLRB1100, 1101 (1972). INTERNATIONAL ORGANIZATION OF MASTERSthe situation in theVantagecase,supra,there were no at-tempts by MM&P to prevent the sales before a contract ofsale was signednor was there any threat of picketing orany other coercive action by MM&P against Seatrain tolimit the sale to a purchaser who would execute MM&P'sbargaining agreement.Counsel for the General Counselanswers this contention in the following manner. "In theinstant case the record establishes that there were neverany MM&P employees on the vessels in question. Thus,without conceding that the vessels prior to their manningwere or logically could be considered as falling within thescope of any bargaining unit, the MM&P would compoundan already tenuous defense by maintaining that a workpreservation defense applies to jobsin futuro.Such proposi-tion has not heretofore been sanctioned by either theBoard or the Courts." I agree with the General Counsel'sargument and therefore find this contention of the Respon-dent to be without merit.Finally, we come to what seems to be an inference thatEast River and Kingsway are nonexistent organizationsand are merely subterfuges to enable Seatrain to man ves-sels without supplying the officer personnel from the mem-bership of MM&P. It is true that Captain Lowen testifiedthat when he sought to make contact with these two orga-nizations he was unable to find them at the addresses givennor was he able to find a telephone number for either ofthem. However, the sales of theBrooklynand theWilhams-burghwere made not to the charterers but to GECC. Ac-cordingly,even if itcould be inferred that East River andKingsway are fictitious organizations fronting for someother organization, the Section 8(e) prohibition is applica-ble to the sale of the vessels from the Seatrain to GECCand not to GECC's charters to East River and Kingswayfrom GECC. Therefore, whatever deceit might be inferredin the formation and use of Kingsway and East River ascharterers cannot be a defense to the Respondent's at-tempted application of the unlawful contractual clause.This is especially so inasmuch as the proof that Kingswayand East River are fictitious organizations was literally lefthanging without any evidentiary tie-in to Seatrain asidefrom Seatrain's role as guarantor of East River's perfor-manceviz-a-vizGECC.F. Concluding FindingsBy reason of all of the foregoing, I find and concludethat Respondent's demand for arbitration as set forth in itsletters containing such demands on A pril 17 and Septem-ber 18, 1974, constituted reaffirmance of the contractualclause which requires the execution by the purchaser, char-terer, or transferee of the organization's collective-bargain-ing agreementas a condition precedent to any sale, charter,or transfer. This provision on its face is clearly unlawful,the demand for arbitration pursuant to this clause is, there-fore, a reaffirmance of such clause and under all of thecircumstances heretofore recited, and taking into consider-ation all of the contentions advanced by the Respondent,such reaffirmance constitutes violations of Section 8(e) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCE173The unfair labor practices of the Respondent set forth insection III, above occurring in connection with its opera-tions set forth above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.V. THE REMEDYHaving found Respondent,International OrganizationofMasters,Mates and Pilots,AFL-CIO,has engaged incertain unfair labor practices,itwill be ordered that itcease and desist therefrom and take certain affirmation ac-tion designed to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.Seatrain, Shipbuilding, GECC are employers or per-sons engaged in commerce within the meaning of Section2(1), (2), (6), and (7) and 8(e) of the Act.2.MM&P is a labor organization within the meaning ofSection 2(5) of the Act.3.By demanding arbitration pursuant to article V, sec-tion 2, subsection it of its collective-bargaining agreementeffective June 16, 1972, through June 15, 1975, with Sea-train regarding the sale of theT/T Brooklynand theT/TWilliamsburgh,MM&P has demanded and is demandingthat Seatrain refrain from selling or transferring ownershipof the said vessels without Seatrain first complying fullywith the terms and provisions of the aforesaid collective-bargaining agreement.4.By the acts and conduct described in the foregoingparagraph, MM&P has reaffirmed the agreement with Sea-train and by said reaffirmation, MM&P has entered intoan agreement requiring Seatrain to cease doing businesswith GECC and with other persons and has thereby en-gaged in and is engaging in unfair labor practices affectingcommerce within the meaning of Section 8(e) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(b) of the Act, I hereby issue the following recommend-ed:ORDER 14Respondent, InternationalOrganization ofMasters,Mates and Pilots,AFL-CIO, its officers,agents, and repre-sentatives shall:1.Cease and desist from entering into, maintaining andenforcing or giving effect to article V,section 2 of its col-lective-bargaining agreement with Seatrain Lines, Inc., ef-14 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDfective June 16, 1972,or any like or related clause or claus-es in any other collective-bargaining agreement wherebyan employer agrees to cease and refrain from doing busi-ness with any other person within the meaning of Section8(e) of the Act.2.Take the following affirmative action:(a) Post at the Respondent's business offices and meet-ing halls copies of the attached notice marked "Appen-dix." 15 Copies of said notice, on forms provided by theRegional Director for Region 2, after being duly signed byRespondent Master,Mates and Pilots' representatives shallbe posted by said Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter,in conspicuous places,including all placeswhere notices to members and employees are customarilyposted.Reasonable steps shall be taken by Respondent toensure that said notices are not altered,defaced,or coveredby any othermaterial.(b)Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentTo all members of International Organization of Masters,Mates and Pilots,AFL-CIO,and to all employees of Sea-train Lines, Inc.WE WILL NOTenter into,maintain, enforce,or giveeffect to article V,section 2,of our collective-bargain-ing agreement with Seatrain Lines, Inc., effective June16, 1972, or any other contract provisionwhereby anyemployer ceases and refrains or agrees to cease or re-frain from doing business with any other person with-in the meaning of Section 8(e) of the Act.INTERNATIONAL ORGANIZATION OF MASTERS, MATESAND PILOTS,AFL-CIO15 In the event the Board'sOrder is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Relations Board."